Dewey, J.
1. This case presents no question as to the effect of an oral promise to pay the debt of another. The promise, such as it was, was in writing, and seems to have been given in actual payment of a debt of third persons, as the jury must have found by the verdict which they returned.
2. The declaration properly set forth this written promise, and no necessity existed for setting forth that it was given on account of the debt of third persons. Sexton v. Wood, 17 Pick. 110.
3. The judge properly ruled that the writing itself imported a consideration on its face, which made a prima facie case as to the consideration. No ground of exception exists to the ruling in reference to the burden of proof, as to the consideration.
4. The evidence on the part of the plaintiffs was properly admitted. Exceptions overruled.